 1                                                           The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9   JAVIER ANDRES USANDIVARAS,
                                                         No. 2:18-cv-00889
10                                    Plaintiff,
                                                         PROTECTIVE ORDER
11          v.

12   GARY EGGLESTON, Everett West, Brian
     Farman, Patrick Spak, Kyle Burbridge,
13
                                   Defendants.
14
     1.     PURPOSES AND LIMITATIONS
15
            Discovery in this action is likely to involve production of confidential, proprietary,
16
     or private information for which special protection may be warranted. Accordingly, the
17
     parties hereby stipulate to and petition the court to enter the following Stipulated Protective
18
     Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It does
19
     not confer blanket protection on all disclosures or responses to discovery, the protection it
20
     affords from public disclosure and use extends only to the limited information or items that
21
     are entitled to confidential treatment under the applicable legal principles, and it does not
22
     presumptively entitle parties to file confidential information under seal.
23
     2.     “CONFIDENTIAL” MATERIAL
24
            “Confidential” material shall include the following documents and tangible things
25
     produced or otherwise exchanged:
26

27

     PROTECTIVE ORDER - 1
     2:18-cv-00889
 1           Kirkland Police Department Personnel records on each of the individual

 2   defendant officers.

 3   3.      SCOPE

 4           The protections conferred by this agreement cover not only confidential material (as

 5   defined above), but also (1) any information copied or extracted from confidential material;

 6   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

 7   testimony, conversations, or presentations by parties or their counsel that might reveal

 8   confidential material.

 9           However, the protections conferred by this agreement do not cover information that

10   is in the public domain or becomes part of the public domain through trial or otherwise.

11   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

12           4.1        Basic Principles. A receiving party may use confidential material that is

13   disclosed or produced by another party or by a non-party in connection with this case only

14   for prosecuting, defending, or attempting to settle this litigation. Confidential material may

15   be disclosed only to the categories of persons and under the conditions described in this

16   agreement. Confidential material must be stored and maintained by a receiving party at a

17   location and in a secure manner that ensures that access is limited to the persons authorized

18   under this agreement.

19           4.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

20   ordered by the court or permitted in writing by the designating party, a receiving party may

21   disclose any confidential material only to:

22                      (a)    the receiving party’s counsel of record in this action, as well as

23   employees of counsel to whom it is reasonably necessary to disclose the information for

24   this litigation;

25                      (b)    the officers, directors, and employees (including in house counsel) of

26   the receiving party to whom disclosure is reasonably necessary for this litigation, unless the

27

     PROTECTIVE ORDER - 2
     2:18-cv-00889
 1   parties agree that a particular document or material produced is for Attorney’s Eyes Only

 2   and is so designated;

 3                  (c)      experts and consultants to whom disclosure is reasonably necessary

 4   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

 5   (Exhibit A);

 6                  (d)      the court, court personnel, and court reporters and their staff;

 7                  (e)      copy or imaging services retained by counsel to assist in the

 8   duplication of confidential material, provided that counsel for the party retaining the copy

 9   or imaging service instructs the service not to disclose any confidential material to third

10   parties and to immediately return all originals and copies of any confidential material;

11                  (f)      during their depositions, witnesses in the action to whom disclosure

12   is reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

13   Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the

14   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

15   confidential material must be separately bound by the court reporter and may not be

16   disclosed to anyone except as permitted under this agreement;

17                  (g)      the author or recipient of a document containing the information or a

18   custodian or other person who otherwise possessed or knew the information.

19          4.3     Filing Confidential Material. Before filing confidential material or

20   discussing or referencing such material in court filings, the filing party shall confer with the

21   designating party to determine whether the designating party will remove the confidential

22   designation, whether the document can be redacted, or whether a motion to seal or

23   stipulation and proposed order is warranted. Local Civil Rule 5(g) sets forth the procedures

24   that must be followed and the standards that will be applied when a party seeks permission

25   from the court to file material under seal.

26

27

     PROTECTIVE ORDER - 3
     2:18-cv-00889
 1   5.     DESIGNATING PROTECTED MATERIAL

 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

 3   party or non-party that designates information or items for protection under this agreement

 4   must take care to limit any such designation to specific material that qualifies under the

 5   appropriate standards. The designating party must designate for protection only those parts

 6   of material, documents, items, or oral or written communications that qualify, so that other

 7   portions of the material, documents, items, or communications for which protection is not

 8   warranted are not swept unjustifiably within the ambit of this agreement.

 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that

10   are shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

11   unnecessarily encumber or delay the case development process or to impose unnecessary

12   expenses and burdens on other parties) expose the designating party to sanctions.

13          If it comes to a designating party’s attention that information or items that it

14   designated for protection do not qualify for protection, the designating party must promptly

15   notify all other parties that it is withdrawing the mistaken designation.

16          5.2     Manner and Timing of Designations. Except as otherwise provided in this

17   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

18   or ordered, disclosure or discovery material that qualifies for protection under this

19   agreement must be clearly so designated before or when the material is disclosed or

20   produced.

21                  (a)     Information in documentary form: (e.g., paper or electronic

22   documents and deposition exhibits, but excluding transcripts of depositions or other pretrial

23   or trial proceedings), the designating party must affix the word “CONFIDENTIAL” to each

24   page that contains confidential material. If only a portion or portions of the material on a

25   page qualifies for protection, the producing party also must clearly identify the protected

26   portion(s) (e.g., by making appropriate markings in the margins).

27

     PROTECTIVE ORDER - 4
     2:18-cv-00889
 1                  (b)      Testimony given in deposition or in other pretrial proceedings: the

 2   parties and any participating non-parties must identify on the record, during the deposition

 3   or other pretrial proceeding, all protected testimony, without prejudice to their right to so

 4   designate other testimony after reviewing the transcript. Any party or non-party may, within

 5   fifteen days after receiving the transcript of the deposition or other pretrial proceeding,

 6   designate portions of the transcript, or exhibits thereto, as confidential. If a party or non-

 7   party desires to protect confidential information at trial, the issue should be addressed

 8   during the pre-trial conference.

 9                  (c)      Other tangible items: the producing party must affix in a prominent

10   place on the exterior of the container or containers in which the information or item is

11   stored the word “CONFIDENTIAL.” If only a portion or portions of the information or

12   item warrant protection, the producing party, to the extent practicable, shall identify the

13   protected portion(s).

14          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

15   to designate qualified information or items does not, standing alone, waive the designating

16   party’s right to secure protection under this agreement for such material. Upon timely

17   correction of a designation, the receiving party must make reasonable efforts to ensure that

18   the material is treated in accordance with the provisions of this agreement.

19   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

20          6.1     Timing of Challenges. Any party or non-party may challenge a designation

21   of confidentiality at any time. Unless a prompt challenge to a designating party’s

22   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

23   unnecessary economic burdens, or a significant disruption or delay of the litigation, a party

24   does not waive its right to challenge a confidentiality designation by electing not to mount a

25   challenge promptly after the original designation is disclosed.

26          6.2     Meet and Confer. The parties must make every attempt to resolve any

27   dispute regarding confidential designations without court involvement. Any motion

     PROTECTIVE ORDER - 5
     2:18-cv-00889
 1   regarding confidential designations or for a protective order must include a certification, in

 2   the motion or in a declaration or affidavit, that the movant has engaged in a good faith meet

 3   and confer conference with other affected parties in an effort to resolve the dispute without

 4   court action. The certification must list the date, manner, and participants to the conference.

 5   A good faith effort to confer requires a face-to-face meeting or a telephone conference.

 6          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

 7   intervention, the designating party may file and serve a motion to retain confidentiality

 8   under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The

 9   burden of persuasion in any such motion shall be on the designating party. Frivolous

10   challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

11   expenses and burdens on other parties) may expose the challenging party to sanctions. All

12   parties shall continue to maintain the material in question as confidential until the court

13   rules on the challenge.

14   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

15   OTHER LITIGATION

16          If a party is served with a subpoena or a court order issued in other litigation that

17   compels disclosure of any information or items designated in this action as

18   “CONFIDENTIAL,” that party must:

19                  (a)        promptly notify the designating party in writing and include a copy

20   of the subpoena or court order;

21                  (b)        promptly notify in writing the party who caused the subpoena or

22   order to issue in the other litigation that some or all of the material covered by the subpoena

23   or order is subject to this agreement. Such notification shall include a copy of this

24   agreement; and

25                  (c)        cooperate with respect to all reasonable procedures sought to be

26   pursued by the designating party whose confidential material may be affected.

27

     PROTECTIVE ORDER - 6
     2:18-cv-00889
 1   8.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2             If a receiving party learns that, by inadvertence or otherwise, it has disclosed

 3   confidential material to any person or in any circumstance not authorized under this

 4   agreement, the receiving party must immediately (a) notify in writing the designating party

 5   of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

 6   the protected material, (c) inform the person or persons to whom unauthorized disclosures

 7   were made of all the terms of this agreement, and (d) request that such person or persons

 8   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

 9   Exhibit A.

10   9.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

11   PROTECTED MATERIAL

12             When a producing party gives notice to receiving parties that certain inadvertently

13   produced material is subject to a claim of privilege or other protection, the obligations of

14   the receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

15   provision is not intended to modify whatever procedure may be established in an e-

16   discovery order or agreement that provides for production without prior privilege review.

17   The parties agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth

18   herein.

19   10.       NON TERMINATION AND RETURN OF DOCUMENTS

20             Within 60 days after the termination of this action, including all appeals, each

21   receiving party must return all confidential material to the producing party, including all

22   copies, extracts and summaries thereof. Alternatively, the parties may agree upon

23   appropriate methods of destruction.

24             Notwithstanding this provision, counsel are entitled to retain one archival copy of

25   all documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

26   deposition and trial exhibits, expert reports, attorney work product, and consultant and

27   expert work product, even if such materials contain confidential material.

     PROTECTIVE ORDER - 7
     2:18-cv-00889
 1          The confidentiality obligations imposed by this agreement shall remain in effect

 2   until a designating party agrees otherwise in writing or a court orders otherwise.

 3

 4

 5                IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 6   DATED: October 17, 2018                               s/Harry Williams IV
                                                          Harry Williams IV, WSBA #41020
 7                                                        Attorney for Plaintiff
 8
     DATED: October 17, 2018                               Jeremy W. Culumber
 9                                                        Jeremy W. Culumber, WSBA # 35423
                                                          Attorney for Defendants
10

11          PURSUANT TO STIPULATION, IT IS SO ORDERED
12          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
13   any documents in this proceeding shall not, for the purposes of this proceeding or any other
14   proceeding in any other court, constitute a waiver by the producing party of any privilege
15   applicable to those documents, including the attorney-client privilege, attorney work-product
16   protection, or any other privilege or protection recognized by law.
17

18   DATED: October 18, 2018
19

20

21
                                                          A
                                                          Marsha J. Pechman
                                                          United States District Judge
22

23

24

25

26

27

     PROTECTIVE ORDER - 8
     2:18-cv-00889
 1                                            EXHIBIT A

 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, Harry Williams IV, of 707 East Harrison, Seattle, WA 98102, declare under penalty

 4   of perjury that I have read in its entirety and understand the Stipulated Protective Order that

 5   was issued by the United States District Court for the Western District of Washington on in

 6   the case of Usandivaras v. Eggleston; USDC Western Dist. Cause No. 2:18-cv-00889. I

 7   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and

 8   I understand and acknowledge that failure to so comply could expose me to sanctions and

 9   punishment in the nature of contempt. I solemnly promise that I will not disclose in any

10   manner any information or item that is subject to this Stipulated Protective Order to any

11   person or entity except in strict compliance with the provisions of this Order.

12          I further agree to submit to the jurisdiction of the United States District Court for the

13   Western District of Washington for the purpose of enforcing the terms of this Stipulated

14   Protective Order, even if such enforcement proceedings occur after termination of this action.

15   Date: October 17, 2018

16   City and State where sworn and signed: Seattle, WA

17   Printed name: Harry Williams IV

18   Signature: s/ Harry Williams IV

19

20

21

22

23

24

25

26

27

     PROTECTIVE ORDER - 9
     2:18-cv-00889
